ADVISORS SERIES TRUST INVESTMENT ADVISORY AGREEMENT Chase Mid Cap Growth Fund THIS INVESTMENT ADVISORY AGREEMENT is made as of the 21st day of July, 2004, by and between Advisors Series Trust, a Delaware business trust (hereinafter called the "Trust"), on behalf of the following series of the Trust, Chase Mid Cap Growth Fund (the "Fund") and Chase Investment Counsel Corp, a Virginia Corporation (hereinafter called the "Advisor"). WITNESSETH: WHEREAS, the Trust is an open-end management investment company, registered as such under the Investment Company Act of 1940 (the "Investment Company Act"); and WHEREAS, the Fund is a series of the Trust having separate assets and liabilities; and WHEREAS, the Advisor is registered as an investment adviser under the Investment Advisers Act of 1940 (the "Advisers Act") and is engaged in the business of supplying investment advice as an independent contractor; and WHEREAS, the Trust desires to retain the Advisor to render advice and services to the Fund pursuant to the terms and provisions of this Agreement, and the Advisor desires to furnish said advice and services; NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties to this Agreement, intending to be legally bound hereby, mutually agree as follows: 1. APPOINTMENT OF ADVISOR. The Trust hereby employs the Advisor and the Advisor hereby accepts such employment, to render investment advice and related services with respect to the assets of the Fund for the period and on the terms set forth in this Agreement, subject to the supervision and direction of the Trust's Board of Trustees. 2.
